Title: To John Adams from Wilhem & Jan Willink, 25 November 1782
From: Willink, Wilhem & Jan (business)
To: Adams, John


Sir
Amsterdam 25 nov. 1782

We beg leave to confirm reverently our Letter of 21 Inst. when we were So Joifull of the happy event, that it prevented us to reflect on the date of your Excs. favour, whch. to our astonishment we Observed Since to be 8 Nov. whilst we only received the Same by the mail of 15 Nov:.
We have enquired if any omission at the Posthouse was Committed, from which this neglect proceeded, but not being able to discover any, we think it necessary to inform your Excellency of it, that you may graciously be pleased in future, to order the expedition to be better attended, that we may enjoy that benifit by the Early knowing of Similar news Which our particular affairs may offer; in this we were now frustrated by the delaying receipt in finding other people also informed of it by the Mail of 15 inst
We flatter our selves your Goodness will not find fault, we Permit ourselves the liberty to advice it to your Excellency, as we are Convinced this is fallen out much against your kind intention; we nevertheless do assure you Sir, we Value your benevolence as if we had enjoyed the benifit, we could have done if arrived in due time.
We Submit our selves to your Orders, and have the honour to remain most respectfully / Of Your Excellency / the most Humb and most / Obedient Servants
Wilhem & Jan Willink

